Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: configured in claim 1-21. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawer et al. (Pub. No. US2017/0353975) in view of Blanz et al. (Pub. No. US2003/0091022)
As per claim 1, Khawer discloses a node configured to function as a component in a dynamic node (fig.1, i.e., 105) based computer, comprising: 
a signal receiver (fig.1, i.e., 150, receiving) configured to detect or receive one or more input signals from one or more signal sources, (paragraph 15, i.e., The node 105 includes a transceiver 120 for transmitting and receiving signals)
a signal transmitter (fig.1, i.e., 150 transmitting) configured to selectively connect and transmit the input signals to one or more other nodes to generate transmitted signals;  and (paragraph 15, i.e., The node 105 includes a transceiver 120 for transmitting and receiving signals)
(fig.1, i.e., processor 125) configured to control selective operation of the signal transmitter (paragraph 16, i.e., the processor 125 implement a timer that is used to measure a detection time interval that is used to determine an energy detection threshold) 
 	Khawer discloses all the limitations as the above but does not explicitly discloses a threshold device configured to dynamically control selective connecting and transmitting of the signal transmitter to selected ones of the other nodes based on a threshold that is based on one or more characteristics of the input signals. However,  Blanz discloses this. (paragraph 42, i.e., the pilot detector 606 continues to monitor the pilot signals from the active nodes using the specific primary scrambling codes established for each pilot signal during acquisition.  Should the pilot signal from any node fall below a predetermined threshold for an extended period of time, then that node should be removed from the active set.  In the event that the pilot signal from the reference node falls below the predetermined threshold, the pilot detector 606 can cause the timing generator 610 to select a new node as a timing reference from the active set.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Blanz with the teaching of Khawer to select the specific node based on their characteristics so as to provide the compatible transmission to enhance the system performance.

As per claim 2, Khawer discloses wherein the characteristics of the input signals include one or more of: a direction, an intensity, an amplitude, a period, a frequency, and a waveform. (paragraph 16, i.e., the processor 125 implement a timer that is used to measure a detection time interval that is used to determine an energy detection threshold)
 

 
As per claim 4, Khawer discloses wherein the threshold device is configured to dynamically adjust the threshold based on the one or more characteristics of the input signals. (paragraph 13, i.e., Nodes operated by different operators may then adjust their energy detection threshold based on the signal strengths indicated by the detected signals to enhance coexistence.)
 
As per claim 5, Khawer discloses wherein the signal receiver is configured to alter a direction from which input signals are received. (paragraph 39, i.e., The node therefore modifies its energy detection threshold 510 by setting the energy detection threshold 510 equal to the minimum received signal strength 515.)
 
As per claim 6, Khawer discloses wherein the signal sources provide input signals from one or more sensors and/or detectors, including one or more of a light detector, a color sensor, a sound detector, a chemical sensor, and a motion sensor. (paragraph 39, i.e., The node therefore modifies its energy detection threshold 510 by setting the energy detection threshold 510 equal to the minimum received signal strength 515.)
 
As per claim 7, Khawer discloses  The node  further comprising: an output stage device configured to provide a transmitted signal to an external actionable or controllable device, wherein the actionable or controllable device is one of a motor, a switch, or a computer. (paragraph 50, i.e., A computer readable 
 
As per claim 8, Khawer discloses wherein the signal sources provide the transmitted signals from other nodes. (paragraph 26, i.e., the Wi-Fi node may determine whether a non-beacon signal transmitted by nodes such as the nodes 110, 115)
 
As per claim 9, Khawer discloses the node  further comprising: a signal control device configured to dynamically alter one or more characteristics of a transmitted signal. (paragraph 13, i.e., Nodes operated by different operators may then adjust their energy detection threshold based on the signal strengths indicated by the detected signals to enhance coexistence.)
 
As per claim 10, Khawer discloses wherein the signal control device is configured to dynamically alter one or more of a direction, an intensity, an amplitude, a period, a frequency, and a waveform of the transmitted signals. (paragraph 13, i.e., Nodes operated by different operators may then adjust their energy detection threshold based on the signal strengths indicated by the detected signals to enhance coexistence.)
 
As per claim 11, Khawer discloses the node  further comprising a control device configured to selectively adjust parameters of the threshold device. (paragraph 13, i.e., Nodes operated by different operators may then adjust their energy detection threshold based on the signal strengths indicated by the detected signals to enhance coexistence.)

As per claim 14, Khawer discloses a system comprising a plurality of nodes, each node comprising: 

more signal sources, (paragraph 15, i.e., The node 105 includes a transceiver 120 for transmitting and receiving signals)
a signal transmitter configured to selectively connect and transmit the input signals to one or more other nodes to generate transmitted signals;  (paragraph 15, i.e., The node 105 includes a transceiver 120 for transmitting and receiving signals)
a threshold device configured to control selective operation of the signal transmitter;  and (paragraph 16, i.e., the processor 125 implement a timer that is used to measure a detection time interval that is used to determine an energy detection threshold)
a signal control device configured to dynamically alter one or more characteristics of a transmitted signal, wherein one or more of the plurality of nodes include pre-determined initial thresholds. (paragraph 24, i.e., The Wi-Fi node also sets the minimum energy detection threshold for clear channel assessment to a predetermined value such as -72 dBm.  The Wi-Fi node may then begin monitoring signals to determine whether to modify the energy detection threshold.)
 	Khawer discloses all the limitations as the above but does not explicitly discloses threshold device configured to dynamically control selective connecting and transmitting of the signal transmitter to selected ones of the other nodes based on a threshold that is based on one or more characteristics of the input signals. However,  Blanz discloses this. (paragraph 42, i.e., the pilot detector 606 continues to monitor the pilot signals from the active nodes using the specific primary scrambling codes established for each pilot signal during acquisition.  Should the pilot signal from any node fall below a predetermined threshold for an extended period of time, then that node should be removed from the active set.  In the event that the pilot signal from the reference node falls below the predetermined threshold, the pilot detector 606 can cause the timing generator 610 to select a new node as a timing reference from the active set.)


As per claim 15, Khawer discloses wherein the plurality of nodes include pre-determined initial transmitted signal characteristics. (paragraph 24-27, i.e., The Wi-Fi node also sets the minimum energy detection threshold for clear channel assessment to a predetermined value such as -72 dBm.  The Wi-Fi node may then begin monitoring signals to determine whether to modify the energy detection threshold.)
 
As per claim 16, Khawer discloses wherein the threshold device and/or the signal control device are configured such that one or more specific patterns of inputs signals trigger an output signal from the plurality of nodes. (paragraph 34-35, i.e., the node determines whether the presence of any other nodes has been detected.  If so, the method 400 flows to block 420 and the node resets the timer to its initial value.  At block 425, the node begins dynamically determining an energy detection threshold,)
 
As per claim 17, Khawer discloses wherein the threshold device and/or the signal control device are configured to recognize a pattern of input signals and to generate a predicted pattern of stimuli next expected to be observed. (paragraph 34-35, i.e., the node monitors for the presence of other nodes based on a current value of an energy detection threshold.  The current value of the energy detection threshold may be equal to the default value or may have been determined dynamically)
 

 
As per claim 19, Khawer discloses wherein the plurality of nodes is configured as a plurality of sub-systems and one or more of the plurality of sub-systems are configured via starting connections and node thresholds to detect a specific pattern of input signals either from external sensors or detectors or in the form of a pattern of other activated nodes or sub-systems. (paragraph 34-35, i.e., the node monitors for the presence of other nodes based on a current value of an energy detection threshold.  The current value of the energy detection threshold may be equal to the default value or may have been determined dynamically)
 
As per claim 20, Khawer discloses wherein one or more of the sub-systems are configured to perform operations including: storing input signals present at a time of, or leading up to a time at which a pre-determined pattern is recognized thereby triggering a sub-system;  directing new nodal or modular connections such that additional patterns result in similar or different outputs;  (paragraph 33-35, i.e., determining whether to use a dynamically determined energy detection threshold or a default energy detection threshold based on a timer)
 rewarding, pursuing, directing, or optimizing specific types of outcomes for sub-systems or the system in the form of more frequent detection of patterns of stimuli or inputs, patterns of firing or signals from connections of nodes and or sub-systems within the system, or optimized performance of 
 
As per claim 21, Khawer discloses wherein one or more of the sub-systems are configured to compare performance of a sub-system to other sub-systems and to prompt alterations, either random or based on previously stored alterations that have produced improved results, to sub-system connections, triggering input patterns, thresholds, or response patterns. (paragraph 34-35, i.e., the node monitors for the presence of other nodes based on a current value of an energy detection threshold.  The current value of the energy detection threshold may be equal to the default value or may have been determined dynamically)

5.	Claims 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawer et al. (Pub. No. US2017/0353975) in view of Blanz et al. (Pub. No. US2003/0091022) and further in view of Ford et al. (US Patent 6,392,769)
As per claims 12-13, The modified system of Khawer discloses all the limitations as the above but does not explicitly discloses the node  comprising one or more dynamic amplifiers operatively coupled to the signal receiver and/or the signal transmitter. However, Ford discloses this. (see abstract, i.e., Amplifier node activation is accomplished using a global control signal which is sequentially passed from an upstream node through all of the nodes of the system.)
 It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Ford with the teaching of modified system of Khawer so as to increase the speed and provide adequately control power level at a node , thus enhance the system performance.
Response to Amendment
6.	Applicant's amendment filed on 9/25/2020 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2185
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2185